DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 09/08/2021, with respect to claims 1, 2, 5-7, 14, 16, 17 and 19-20 being provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 7 and 9-17 of copending Application No. 15/734,447 have been fully considered and are persuasive, because based on the amendments filed on 09/08/2021, the claims of the present application and the ‘447 reference application are patentably distinct.  The rejection of 1, 2, 5-7, 14, 16, 17 and 19-20 has been withdrawn. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s remarks dated 09/24/2021, along with an extensive search of prior art on the subject matter, conclude that the claims at present provide significant improvements to conventional methods for network monitoring and control, more specifically automating fault resolution methods in a network and techniques for escalating alerts relating to a plurality of 
The closest prior art(s) are below:
Avner et al.  (US 20110260879) discloses an apparatus wherein alerts based on detected hardware and/or software problems in a complex distributed application environment are mapped to recovery actions for automatically resolving problems. Non-mapped alerts are escalated to designated individuals or teams through a cyclical escalation method that includes a confirmation hand-off notice from the designated individual or team. Information collected for each alert as well as solutions through the escalation process may be recorded for expanding the automated resolution knowledge base.

Vadlamudi (US 20100234006) teaches a node in a telecommunications network having a number of cells is informed of a sleeping cell. Within the telecommunications network, information of a potential sleeping cell detected by a user equipment (UE) operating in the telecommunications network is sent to the node. The UE may determine that the cell is a potential sleeping cell upon failing to receive a response from the cell after a specified number of Radio Resource Control attempts. The node determines whether the potential sleeping cell is a sleeping cell. A status of the sleeping cell is confirmed as an actual sleeping cell in the network, and the node sends an alarm alerting the network of the sleeping cell. A self-healing action may be automatically performed on the sleeping cell.

Lu et al. (US 20190340094): teaches one or more systems for alerting in computing systems. A method commences by defining a plurality of analysis zones bounded by respective ranges of system metric values, which ranges in turn correspond a plurality of system behavior classifications. System observations are taken while the computing system is running. A system observation comprising a measured metric value is classified into one or more of the behavior .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4659.






/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454